Affirmed and Memorandum Opinion filed October 29, 2013




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01107-CR

                    ROBERT JAMES TYRRELL, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 68206

                 MEMORANDUM                    OPINION


      A jury convicted appellant of theft and sentenced him to prison for fifteen
years. Appellant filed a notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirement of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by advancing frivolous
contentions which might arguably support the appeal. See Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); and Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On July 12, 2013, appellant filed a pro se response to
counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                PER CURIAM




Panel consists of Justices Jamison, McCally, and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2